AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District of Texas

                  United Stakes of America                             )

            ErikAlves-Ferreira (Defendant #1)
                                                                       )      Case No.    ,',      ri.,   rri                    c-

                                                                       )

                                                                       )

                                                                       )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best         of my knowledge and belief.
                                           November 7,2019                    in the county   of                El Paso        in the
On or about the date(s) of
      Western           District of           Texas             ,   the defendant(s) violated:

             Code Section                                                        Offense Description
 18 u.s.c 371                                  Two or more persons conspire to commit any offense against the United
                                               States, to defraud the United States, or any agency, in any manner or for any
                                               purpose.




           This criminal complaint is based on these facts:




            ( Continued on the attached sheet.




                                                                                                      Printed name and title

 Sworn to before me and signed in my presence.


 Date:             11/12/2019
                                                                                                                   na

 City and state:                         El Paso, Texas                                  Anne T. Berton, U.S. Magistrate Judge
                                                                                                  Printed name and title
                                                 Affidavit


               On or about November 7, 2019, three Brazilian nationals claiming to be Erik

ALVES-FERREIRA (ALVES-FERREIRA) and Camilla STEFANINY-SANTOS (STEFANINY-

SANTOS) and their 5 year old Brazilian male child, were encountered by Border Patrol Agents in

the El Paso, Texas area of responsibility, end of the fence by the West Bridge. The location at

which ALVES-FERREIRA and STEFANINY-SANTOS entered the United States has not been

designated as an official port of entry by an Immigration Officer of the United States. All three

subjects presented themselves to Border Patrol Agents as a family unit.

       2.      During processing, ALVES-FERREIRA told Border Patrol he was not the

biological father of the   5   year old, but was the step-father. STEFANINY-SANTOS told agents

she was the biological mother. ALVES-FERREIRA and STEFANINY-SANTOS claimed to be

legally married and they presented agents at intake a notarized common law marriage certificate

to support their claim. The family was referred to HSI for verification of their marriage and

documents.

       3.      A document inspection, conducted by a Homeland Security Investigations (HSI)

Forensic Document Examiner, revealed that the common law marriage certificate obtained in

Brazil was true and authentic.

       4.      HSI Special Agents and Border Patrol Agent interviewed both subjects. Post

Miranda, and after being warned they would face additional charges if they lied or provided false

statements, STEFANINY-SANTOS claimed ALVES-FERREIRA was her common law husband

and they travelled from Vitoria, Espiritu Santo, to RIO de Janeiro, Brazil to Panama. From Panama

they went to Mexico City and then to Ciudad Juarez via bus.
        5.     Agents again told STEFANINY-SANTOS of the consequences for lying to federal

agents. STEFANINY-SANTOS then admitted that ALVES-FERREIRA was put with her and her

son by the smuggler to cross together to facilitate their entry into the United States. She admitted

they were not married as they had claimed to be and are not from the same town. STEFANINY-

SANTOS said they met for the first time the day they went to the courthouse to get the marriage

certificate.

        6.     STEFAN1NY-SANTOS said the plan was enacted about 2-3 months ago after her

smuggler approached her.

        7.     HSI Agents spoke with ALVES-FERREIRA Post Miranda and after being warned

of the consequences of lying and giving false statements to federal agents. ALVES-FERREIRA

told agents he lived with his wife, STEFAN1NY-SANTOS in Minas GERAIS, Valadaris. He said

he left Brazil on November 2, 2019 and met his wife in Vitoria because he was working there as

an industrial mechanic. He said they all flew from Brazil to Panama, and from Panama to Mexico

City. They then took a bus to Ciudad Juarez, Mexico which dropped them off at the border.

        8.     Agents asked ALVES-FERREIRA who he presented himself with to the Border

Patrol. He said his wife and her 5 year old son. ALVES-FERREIRA presented his common law

marriage certificate as proof of the relationship. ALVES-FERREIRA could not give correct dates

to agents regarding details of when they met. Agents again warned ALVES-FERREIRA of the

consequences of lying and giving false statements to federal agents.

        9.     ALVES-FERREIRA went on to confess to the entire scheme. Agents asked him if

he was married to STEFAN1NY-SANTOS and he admitted he was not. ALVES-FERREIRA

admitted they were put together by their smuggler. The smuggler coordinated the details of their

trip while they were in Mexico. ALVES-FERREIRA told agents the smuggler advised them to
get the common law marriage certificate because it would allow them tO be released into the United

States. ALVES-FERREIRA said he and STEFAN1NY-SANTOS conspired with each other and

the smugglers about 2-3 months ago to enact the plan to get to the United States.

       10.     ALVES-FERREIRA agreed to make a $3000(USD) payment and $12,000(USD)

total to the smugglers to get to the United States. He said he knew what he was doing was illegal.

ALVES-FERREIRA was asked if he posed as a family unit with STEFANINY-SANTOS alleged

husband in order to be released by US Immigration and he nodded yes. ALVES-FERREIRA told

agents their smuggler said it would be faster to come to the US as a family.
